Citation Nr: 0533116	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  98-06 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
a duodenal ulcer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from June 1961 to February 
1965. This matter comes on appeal from a July 1997 decision 
by the Seattle VA Regional Office. The case was remanded in  
October 2003 for development.


FINDING OF FACT
Manifestations of the service-connected duodenal ulcer 
include stomach pain with overeating, occasional acid reflux 
and heartburn, and a need for regular medication.


CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent 
for a duodenal ulcer are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.112, 4.113, 4.114, Code 7305 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
October 2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The October 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in July 1997.  Notice fully complying the provisions of the 
VCAA was not provided to the veteran until October 2003.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
July 1997 adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  A  VA examination to address the questions at issue was 
obtained in January 2005. For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Duodenal ulcer, Severe; pain only partially relieved by 
standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent 
evaluation. When moderately severe; less than severe, but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year 
warrants a 40 evaluation. When moderate; recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate manifestations 
warrants a 20 percent evaluation. 38 C.F.R. § 4.114, Code 
7305.

For purposes of evaluating conditions in §4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer. The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy. "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in §4.14.  
38 C.F.R. § 4.113.

Analysis
 
In reaching its decision, the Board has taken into account 
all of the pertinent evidence of record, to include the 
transcript of a Travel Board hearing held at the RO in July 
2002, the reports of VA examinations conducted in May 1997, 
April 1998, and January 2005, March 1996 records from 
Williams J. Mitchell, M.D., and December 2001 and September 
2002 hospital and outpatient medical reports from Grays 
Harbor Community Hospital.

The Board finds the report of the January 2005 VA examination 
to be the most probative evidence bearing on the questions at 
issue. It is clear that the examiner reviewed the evidence of 
record, performed a detailed clinical examination, and 
provided reasons and bases to support his conclusions. The 
report of this examination and the rest of the evidence of 
record indicate that because of rectal bleeding benign rectal 
polyps were removed from the veteran's colon in 1997 and that 
9 inches of the colon were resected in 2001, apparently due 
to chronic gastritis. An upper gastrointestinal x-rays series 
in April 1998 revealed no discrete duodenal or gastric ulcer. 
At the time of an outpatient examination at a private 
facility in September 2002, the veteran denied nausea, 
vomiting, diarrhea, constipation, and hematuria. In January 
2005, the veteran related that he had stomach pain with 
overeating and heartburn with certain foods unless he took 
Prevacid. The veteran was 6' in height and weighed a stable 
187 pounds. He followed no particular diet. 

The diagnoses in January 2005 included peptic ulcer 
disease/duodenal ulcer with recurrent activity; 
diverticulitis of the colon; gastritis associated with NSAID 
use; and GERD. The examiner added that there was no 
relationship between the peptic ulcer disease and 
diverticulitis. GERD, peptic ulcer disease, and NSAID 
gastritis symptoms were said to often be indistinguishable. 
Significantly, the record shows no indication of anemia, 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year. In addition, it is not shown that the veteran has 
required recent medical treatment other than medication for 
the disability at issue. Accordingly, given the legal 
criteria for the next higher rating of 40 percent, as set 
forth above, and the relevant evidence of record, the Board 
can only conclude that the criteria for an initial rating 
greater than 20 percent for a duodenal ulcer have not been 
met. 

In reaching its decision, the Board has also considered the 
veteran's testimony and statements regarding his claim.  
However, it does not appear that the veteran is medically 
trained to offer any opinion as to the severity of his 
condition.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). No medical opinion or other competent 
medical evidence to the contrary supporting the veteran's 
assertions has been submitted.

As the preponderance of the evidence does not establish that 
the service-connected duodenal ulcer is productive of more 
than moderate impairment, the claim for a higher initial 
rating must be denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 20 percent for 
a duodenal ulcer is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


